PER CURIAM.
This petition seeks belated appeal of a judgment and sentence. Although a timely notice of appeal was originally filed, petitioner faded to respond to this court’s orders to pay the filing fee or file an amended notice of appeal. The result was dismissal of the direct appeal. In response to an order to show cause, the state asserts that petitioner is actually seeking reinstatement of the direct appeal. The state does not object to reinstatement.
Accordingly, we grant the petition and reinstate petitioner’s appeal in case number 1D99-1492. Jurisdiction is relinquished to the lower court for a period of 30 days to consider whether petitioner qualifies for appointed counsel.
PETITION GRANTED.
ERVIN, WEBSTER and BENTON, JJ., concur.